





Exhibit 10.49


FIRST Amendment to Employment Agreement




This First Amendment (“Amendment”) to the December 21, 2015 Employment Agreement
(“Employment Agreement”), between Michael DeMarco (the “Executive”) and Intelsat
Corporation is entered into by the undersigned parties and is effective as of
August 21, 2017.


1.
The second sentence of Section 4(d)(i) of the Employment Agreement is amended to
read as follows:

In the event of such termination or any termination of employment due to the
Company’s nonrenewal pursuant to Section 1, in addition to the Accrued
Compensation and Prior Year Bonus (which shall be based on actual performance
results and paid on the date bonuses for the applicable prior year are paid to
other senior executives of the Company), the Executive shall be entitled to
receive severance pay in an aggregate amount equal to one and one-half (1.5)
times the sum of (A) the Executive’s Base Salary plus (B) the Executive’s target
Annual Bonus for the fiscal year in which such termination occurs (the
“Severance Amount”), payable in a lump sum on the next regular payday that is at
least 14 days following the Executive’s delivery of an effective, irrevocable
release of claims pursuant to Section 4(d)(ii).
2.
Exhibit A regarding benefits will be replaced in its entirety with the attached
Exhibit A.

3.
As amended and modified by this Amendment, the Employment Agreement shall remain
in full force and effect.

4.
If there is any conflict between the terms of the Employment Agreement and this
Amendment, the terms of this Amendment shall prevail.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of August
21, 2017.


INTELSAT CORPORATION




    By: /s/ Michelle Bryan
Michelle Bryan
Executive Vice President, General Counsel and Chief Administrative Officer





THE EXECUTIVE




/s/ Michael DeMarco
Michael DeMarco
 





--------------------------------------------------------------------------------





EXHIBIT A


BENEFIT PLANS
The following descriptions are summaries only and the benefits are subject to
the terms of the Company’s benefit plan documents, as they may be amended from
time to time.


 
1.    401(k) - a fixed contribution of 2% of compensation, plus a Company match
of 100% of employee deferrals up to 5% of compensation, plus a discretionary
contribution of 0 - 4% of compensation based upon Company performance (subject
to IRS limits).


    2.    Excess Benefit Plan - non-qualified defined contribution plan to
accompany the 401(k) plan and to make contributions otherwise limited by the
compensation restriction in Section 401(a)(17) of the Internal Revenue Code.    


3.    Medical/Prescription Drug - coverage for the employee and eligible family
members with options, depending on state of residence, for a PPO plan; all plans
require employee contributions of differing levels; reimbursement levels,
co-payments and contribution levels vary based upon the plan type and dependent
coverage selected.
 
    4.    Dental - coverage for the employee and eligible family members which
includes $2,000 per year for basic and preventative care and a lifetime maximum
of $2,000 for orthodontia.
 
    5.    Vision - coverage for the employee and eligible family members that
provides benefits for expenses associated with eye exams, lenses, frames,
contact lenses and other related vision care.
 
    6.    Basic Life Insurance -Life insurance with a benefit of one times base
salary, provided at Company cost and additional insurance (up to five times base
salary or $900,000, whichever is less) at employee cost; plan includes
additional coverage for accidental death and dismemberment at the same level.
 
    7.    Executive Life Insurance - supplemental life insurance in the amount
of 3 times base salary provided at Company cost (value of premiums deemed income
to executive).
 
    8.    Personal Excess Liability Insurance - umbrella insurance policy for
personal liability providing up to $15,000,000 coverage per occurrence and
$2,000,000 excess uninsured motorist protection per occurrence (value of
premiums deemed income to executive).
 
    9.    Executive Physical - comprehensive annual medical screening through
executive physical program at Johns Hopkins University medical center at Company
cost.
 
    10.    Financial Planning/Tax Preparation Assistance - $20,000 per year,
paid in bi-weekly pay check, to cover expenses related to financial and tax
planning or preparation, and car expenses.


    11.    Paid Holidays - nine paid holidays as set forth in the employee
handbook and one floating holiday of the employee’s choice.
 
    12.    Annual Leave - five weeks of paid vacation (200 hours, accrued in
equal amounts on the last day of each pay period; subject to a cap of one year’s
accrual).
 
    13.    Sick Leave - 10 days (80 hours) accrued each year to be used for the
employee’s own illness or injury, the illness or injury of an immediate family
member, or any other valid purpose under the Family and Medical Leave Act.
 
    14.    Short-Term Disability - Company-paid benefit of 100% of base
compensation provided for disability for up to 6 months, at no cost to employee.
 
    15.    Long-Term Disability - 60% of base compensation up to a maximum of
$15,000/month provided for disability lasting longer than 6 months; premiums
paid by Company (benefits can be taxable or non-taxable based upon employee
election to recognize the premium payments as income).





